Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s amendments filed 6/1/2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks Stump 4 (https://banksoutdoors.com/product/stump-4/ and captured from July 27, 2016).

Regarding claim 1, Banks discloses:
A hunting blind system, comprising: a rigid body forming an interior area, the rigid body having: a front wall with a door positioned therein (see figures); a rigid roof secured to a top of the rigid body (see figures), the rigid roof having: an exterior surface having a first color (see figures, the exterior is beige); 
and a lip that extends over the door (the portion over the door is considered a thick lip);  

    PNG
    media_image1.png
    219
    356
    media_image1.png
    Greyscale



an interior surface facing the interior area and having a sun-blocking second color, the second color is different than the first color (the interior shown in the figure below is covered in black egg-crate foam);

    PNG
    media_image2.png
    487
    485
    media_image2.png
    Greyscale

and an absorbent material secured to the interior surface and configured to reduce noise from within the rigid body (see black egg-crate foam and/or floor mat); wherein the second sun-blocking color blocks sunlight to prevent a shadow within the rigid body (inherent to a non-glossy, black interior as 

Regarding claim 2, Banks discloses:
The system of claim 1, wherein the rigid body further comprises: a plurality of window frames configured to support a plurality of windows (see figures).

Regarding claim 3, Banks discloses:
The system of claim 1, wherein the rigid body is primarily cylindrical and the front wall is substantially flat (see figures).

Regarding claim 4, Banks discloses:
The system of claim 1, wherein the rigid roof is dome shaped (see figures).

Regarding claim 6, Banks discloses:
The system of claim 1, wherein the noise absorbent material is a carpeting (see floor mat of Banks).

Regarding claim 7, Banks as modified discloses:
The system of claim 1, further comprising: one or more shelves integrally secured within the interior area (Banks includes three gun shelves). 

Regarding claim 8, Banks discloses:
The system of claim 1, wherein the roof extends over the door frame (see figures).

Regarding claim 9, Banks discloses:


Regarding claim 10, Banks discloses:
The system of claim 9, further comprising: a ladder attached to the platform and extending to the ground surface (see figures).

Regarding claim 12, Banks discloses:
The system of claim 1, wherein the rigid body and the rigid roof are integrally secured together, thereby having no seams (see figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banks Stump 4 (https://banksoutdoors.com/product/stump-4/ and captured from July 27, 2016) in view of Reed (US PG Pub 2015/0122300).

Regarding claim 1, Banks discloses:
A hunting blind system, comprising: a rigid body forming an interior area, the rigid body having: a front wall with a door positioned therein (see figures); a rigid roof secured to a top of the rigid body (see figures), the rigid roof having: an exterior surface having a first color (see figures, the exterior is beige); 
and a lip that extends over the door (the portion over the door is considered a thick lip);  

    PNG
    media_image1.png
    219
    356
    media_image1.png
    Greyscale

and an absorbent material secured to the interior surface and configured to reduce noise from within the rigid body (see black egg-crate foam and/or floor mat);

    PNG
    media_image2.png
    487
    485
    media_image2.png
    Greyscale

Banks does not disclose the roof having an interior surface facing the interior area and having a sun-blocking second color, the second color is different than the first color; wherein the second sun-blocking color blocks sunlight to prevent a shadow within the rigid body; and wherein the second sun-blocking color is black.
Reed teaches a molded hunting blind having an exterior of one color and an interior having a black color (see at least paragraph 0138).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Banks with the molded black interior color layer yielding the predictable result of reducing the ability of an animal to see the silhouette of a hunter in the blind.

Regarding claim 2, Banks as modified discloses:
The system of claim 1, wherein the rigid body further comprises: a plurality of window frames configured to support a plurality of windows (see Banks figures).

Regarding claim 3, Banks as modified discloses:
The system of claim 1, wherein the rigid body is primarily cylindrical and the front wall is substantially flat (see Banks figures).

Regarding claim 4, Banks as modified discloses:
The system of claim 1, wherein the rigid roof is dome shaped (see Banks figures).

Regarding claim 6, Banks as modified discloses:
The system of claim 1, wherein the noise absorbent material is a carpeting (see floor mat of Banks).

Regarding claim 7, Banks as modified discloses:
The system of claim 1, further comprising: one or more shelves integrally secured within the interior area (Banks includes three gun shelves). 

Regarding claim 8, Banks as modified discloses:
The system of claim 1, wherein the roof extends over the door frame (see Banks figures).

Regarding claim 9, Banks as modified discloses:
The system of claim 1, further comprising: a stand having a platform configured to hold the rigid body and the rigid roof above a ground surface (see Banks figures).

Regarding claim 10, Banks as modified discloses:
The system of claim 9, further comprising: a ladder attached to the platform and extending to the ground surface (see Banks figures).

Regarding claim 12, Banks as modified discloses:
The system of claim 1, wherein the rigid body and the rigid roof are integrally secured together, thereby having no seams (see Banks figures).

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
The applicant argues that Banks does not teach a lip that extends over the door.  The examiner respectfully disagrees.  

    PNG
    media_image3.png
    353
    569
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    219
    356
    media_image4.png
    Greyscale

As shown above, although the lip of Banks is thicker, both hunting blinds have a lip formed from creating the flat surface that the door mounts in.  
The applicant argues that Banks does not disclose an interior surface having a sun-blocking second color different from the first color and an absorbent material secured to the interior surface.  The examiner respectfully disagrees.  Banks optionally includes black egg-crate foam that both provides a second, sun-blocking color that is black and provides absorbent material.

    PNG
    media_image2.png
    487
    485
    media_image2.png
    Greyscale

Furthermore, Reed paragraph 0138 explicitly teaches providing a black interior layer.  The examiner notes that providing carpet or other material inside a shooting house for insulation and noise management and providing a black interior to better hide the hunter inside are both well-known in the art and have been utilized in the construction of manufactured and home-built hunting blinds for many years.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644